ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ALLEN C. MARRA of MONTCLAIR, who was admitted to the bar of this State in 1967, be publicly reprimanded for failing to communicate with his client, in violation of RPC 1.4(a), for having an office employee “notarize” false signatures, in violation of RPC 8.4(c), for failing to deposit settlement funds in his trust account in violation of RPC 1.15, and for failing to cooperate with the ethics authorities, in violation of RPC 8.1(b), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and ALLEN C. MARRA is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.